DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
The 19 MAY 2022 amendments to claims 1 and 7 have been noted and entered.
The 19 MAY 2022 cancellation of claims 4 and 10 has been noted and entered.
Claim Rejections – 35 USC § 112
The 19 MAY 2022 amendment to claims 1 and 7 overcome the 35 U.S.C. 112(b) rejections noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. cancel claims 13-16.
Remarks
This application was in condition for allowance except for the following:
A. presence of claims 13-16 directed to an invention nonelected without traverse. Accordingly, claims 13-16 have been canceled. MPEP § 821.02.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-3, 5-9, 11, and 12 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 1’s “…; wherein the lower chip pads in the first and second lower columns are arrayed in a zigzag fashion; wherein the plurality of upper columns include a first upper column and a second upper column which are parallel with each other; and wherein the upper chip pads in the first and second upper columns are arrayed in a zigzag fashion.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815